DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 11, 2022, has been entered with the request for continued examination dated June 8, 2022.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments, filed on April 11, 2022, regarding rejection of claims 1, 4, 7, and 10, as amended, under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues that the claim is in condition for allowance, because applied references Yi ‘016 (US 2017/0290016), Xia ‘159 (US 2013/0315159), and Seo ‘625 (US 9,578,625), and do not disclose “transmitting, to the base station during a second time period, the PUSCH in the second subband based on a time offset for changing the first subband to the second subband in the terminal,” “wherein size of the DCI is configured based on a size of the active subband,” and “wherein the subband index is included in the DCI received during the first time period and indicate the second subband which is the active subband for the transmitting the PUSCH during the second time period” (See Remarks, page 6, para 6, page 7, lines 9-11 and 15-18, page 10, para 4-5). 
First, applicant argues that Yi ‘016 discloses that a subband can be switched to read data when different resources are allocated, rather than disclosing a subband indicator included in DCI and indicating the second subband for PDSCH transmission (See Remarks, page 8, para 3-4). 
Examiner respectfully disagrees. Examiner notes that under the broadest reasonable interpretation, “subband index” in the limitation “the subband index is included in the DCI … and indicate the second subband which is the active subband for the transmitting the PUSCH” of claim 1, as amended, is interpreted as information that is included in the DCI. Further, examiner notes that “indicate” in “indicate the second subband” is in plural form, and that it is not clear which multiple entities indicate the second subband. Thus, claim 1, if amended in the proposed manner, would be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination, the examiner’s interpretation of the limitation “and indicate the second subband which is the active subband for the transmitting the PUSCH” is “and the subband index indicates the second subband which is the active subband for the transmitting the PUSCH.” Assuming that the applicant’s intent is for the limitation “and indicate the second subband which is the active subband for the transmitting the PUSCH” to be “and the subband index indicates the second subband which is the active subband for the transmitting the PUSCH,” examiner notes that Yi ‘016 discloses “the subband index is included in the DCI received during the first time period and the subband index indicates the second subband which is the active subband for the transmitting the PUSCH during the second time period” (para 45, 47, 114, and 125; DCI is transmitted at a time on the downlink in a frequency band; DCI information indicates UL frequency band location for transmitting PUSCH, which is different from the DL frequency band in a frequency division duplex (FDD) scheme; thus, DCI information indicates the subband for transmitting the PUSCH, where the subband for transmitting the PUSCH is different from the subband DCI is received on; although the reference does not explicitly disclose the subband index indicates the second subband which is the active subband for the transmitting the PUSCH during the second time period, it is obvious to one of ordinary skill in the art that the time period in which the UE transmits the PUSCH to the base station occurs after the time period in which the UE receives the DCI, because the UE switches from the subband in which it receives the DCI to the subband in which it subsequently receives the PUSCH).
Second, applicant argues that Yi ‘016 discloses that DCI indicates the subDLBW to be used in a next subframe sequentially, rather than disclosing that DCI indicates the subband to be used in the subframe in which the PDSCH is transmitted after a time offset (See Remarks, page 8, para 5). 
Examiner respectfully disagrees. Examiner notes Yi ‘016 discloses that DCI indicates the subband to be used in the subframe in which the PUSCH is transmitted (para 45, 47, 114, and 125; DCI indicates UL frequency band location for transmitting PUSCH). Examiner further notes that Xia ‘159 teaches transmit, to the base station, the PUSCH in the second subband based on a time offset for changing from the first subband to the second subband in the terminal (para 28, 30, 36, 44, and 51; in FDD, PUSCH is transmitted in a different subband from the subband on which PDCCH is transmitted; PDCCH includes DCI, where the DCI includes PUSCH scheduling information and a delay value with which PUSCH and the acknowledgment it carries are transmitted, after the PDCCH is received; thus, UE transmits to the base station the PUSCH in the subband different from the PDCCH subband, based on a delay for changing from the PDCCH subband to the PUSCH subband).
Third, applicant argues that Yi ‘016 in combination with Xia ‘159 discloses that the subDLBW is used in the next subframe by DCI transmitted in the previous subframe of the delayed subframe, rather than disclosing the “subband index included in DCI transmitted in the first time period” (See Remarks, page 8, para 6). 
Examiner respectfully disagrees. Examiner notes that Yi ‘016 discloses “the subband index is included in the DCI received during the first time period and the subband index indicates the second subband which is the active subband for the transmitting the PUSCH during the second time period” (para 45, 47, 114, and 125; DCI is transmitted at a time on the downlink in a frequency band; DCI indicates UL frequency band location for transmitting PUSCH, which is different from the DL frequency band in a frequency division duplex (FDD) scheme; thus, DCI indicates the subband for transmitting the PUSCH, where the subband for transmitting the PUSCH is different from the subband DCI is received on; although the reference does not explicitly disclose the subband index indicates the second subband which is the active subband for the transmitting the PUSCH during the second time period, it is obvious to one of ordinary skill in the art that the time period in which the UE transmits the PUSCH to the base station occurs after the time period in which the UE receives the DCI, because the UE switches from the subband in which it receives the DCI to the subband in which it subsequently receives the PUSCH).
Fourth, applicant argues that Seo ‘625 discloses that, in order to prevent the size of DCI from varying, a bitmap having the greatest size may be used for all subbands, rather than disclosing a size of the DCI that is configured based on a size of the active subband (See Remarks, page 9, para 7). 
Examiner respectfully disagrees. Examiner notes that Seo ‘625 discloses that, in case of a varying size of a subband and a varying size of a corresponding bitmap included in DCI, the size of the DCI may vary (col. 15:46-55). Thus, Seo ‘625 discloses a DCI size configuration based on a size of the subband.
B. § 103 rejection of claims 4, 7, and 10
Regarding claims 4, 7, and 10, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 4, 7, and 10.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1, 4, 7, 10, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (line 20), claim 4 (line 20), claim 7 (line 23), and claim 10 (line 22) recite “indicate the second subband which is the active subband for the transmitting the PUSCH.” Examiner notes that “indicate” in “indicate the second subband” is in plural form, and that it is not clear which multiple entities indicate the second subband.
	For purposes of examination, the examiner’s interpretation of the limitation “indicate the second subband which is the active subband for the transmitting the PUSCH” is “the subband index indicates the second subband which is the active subband for the transmitting the PUSCH.” Whether the intent is for the limitation “indicate the second subband which is the active subband for the transmitting the PUSCH” is to be “the subband index indicates the second subband which is the active subband for the transmitting the PUSCH,” or not, correction is required for claims 1, 4, 7, and 10 to be definite.
Claims 13-16 are rejected as being dependent of rejected claims.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4, 7, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yi ‘016 (US 2017/0290016, “Yi ‘016”; Yi ‘016 was filed on September 18, 2015, claiming priority to US provisional application 62/067970 filed on October 23, 2014, and thus Yi ‘016 was effectively filed before the claimed invention; further, the US provisional application 62/067970 fully supports all citations made in the rejection from the Yi ‘016 reference), in view of Xia ‘159 (US 2013/0315159, “Xia ‘159”), and further in view of Seo ‘625 (US 9,578,625, “Seo ‘625”).
Regarding claims 1 and 7, Yi ‘016 discloses a terminal in a wireless communication system (FIG. 29; item 900), the terminal comprising: 
a transceiver (FIG. 29; item 930); and
at least one processor (FIG. 29; item 910) configured to:
receive, from a base station, configuration information via radio resource control (RRC) signaling (para 58; UE receives configuration information via RRC signaling), 
the configuration information comprising information indicating a location of each of at least two downlink (DL) subbands and at least two uplink (UL) subbands configured for the terminal (para 7, 69, 73, and 81; UE receives configuration information that indicates a list of DL subbands subDLBW and a list of UL subbands subULBW used by the network and UE; the list of subbands includes subband center frequencies);
receive, from the base station during a first time period, downlink control information (DCI) on a first subband among the at least two DL subbands (para 45 and 47; DCI is transmitted at a time on the downlink in a frequency band),
wherein the DCI comprises a subband index indicating a second subband among the at least two UL subbands as an active subband for transmitting a physical uplink shared channel (PUSCH) (para 45, 47, 114, and 125; DCI indicates UL frequency band location for transmitting PUSCH, which is different from the DL frequency band in a frequency division duplex (FDD) scheme; thus, DCI indicates the subband for transmitting the PUSCH, where the subband for transmitting the PUSCH is different from the subband DCI is received on) and 
information indicating at least one resource allocated for the PUSCH within the active subband (para 47-48 and 50; DCI includes UL and DL scheduling information, including resource allocation information for the PUSCH), and
transmit, to the base station during a second time period, the PUSCH in the second subband (para 45, 47, 114, and 125; DCI indicates UL frequency band location for transmitting PUSCH, which is different from the DL frequency band in a frequency division duplex (FDD) scheme; thus, DCI indicates the subband for transmitting the PUSCH, where the subband for transmitting the PUSCH is different from the subband DCI is received on; although the reference does not explicitly disclose transmit, to the base station during a second time period, the PUSCH in the second subband, it is obvious to one of ordinary skill in the art that the time period in which the UE transmits the PUSCH to the base station occurs after the time period in which the UE receives the DCI, because the UE switches from the subband in which it receives the DCI to the subband in which it subsequently receives the PUSCH), and
wherein the subband index is included in the DCI received during the first time period and indicate the second subband which is the active subband for the transmitting the PUSCH during the second time period (para 45, 47, 114, and 125; DCI is transmitted at a time on the downlink in a frequency band; DCI information indicates UL frequency band location for transmitting PUSCH, which is different from the DL frequency band in a frequency division duplex (FDD) scheme; thus, DCI information indicates the subband for transmitting the PUSCH, where the subband for transmitting the PUSCH is different from the subband DCI is received on; although the reference does not explicitly disclose the subband index indicates the second subband which is the active subband for the transmitting the PUSCH during the second time period, it is obvious to one of ordinary skill in the art that the time period in which the UE transmits the PUSCH to the base station occurs after the time period in which the UE receives the DCI, because the UE switches from the subband in which it receives the DCI to the subband in which it subsequently receives the PUSCH; examiner notes that claims 1 and 7 are rejected under 35 U.S.C. 112(b), and that the limitation “and indicate the second subband which is the active subband for the transmitting the PUSCH” is, for purposes of examination, interpreted as “and the subband index indicates the second subband which is the active subband for the transmitting the PUSCH”).
Although Yi ‘016 discloses transmit, to the base station during a second time period, the PUSCH in the second subband, Yi ‘016 does not specifically disclose transmit, to the base station, the PUSCH in the second subband based on a time offset for changing from the first subband to the second subband in the terminal, wherein the time offset is in a time period between the first time period and the second time period, wherein the time offset is received from the base station.
Xia ‘159 teaches transmit, to the base station, the PUSCH in the second subband based on a time offset for changing from the first subband to the second subband in the terminal (para 28, 30, 36, 44, and 51; in FDD, PUSCH is transmitted in a different subband from the subband on which PDCCH is transmitted; PDCCH includes DCI, where the DCI includes PUSCH scheduling information and a delay value with which PUSCH and the acknowledgment it carries are transmitted, after the PDCCH is received; thus, UE transmits to the base station the PUSCH in the subband different from the PDCCH subband, based on a delay for changing from the PDCCH subband to the PUSCH subband).
wherein the time offset is in a time period between the first time period and the second time period (para 28, 30, 36, 44, and 51; in FDD, PUSCH is transmitted in a different subband from the subband on which PDCCH is transmitted; PDCCH includes DCI, where the DCI includes PUSCH scheduling information and a delay value with which PUSCH and the acknowledgment it carries are transmitted, after the PDCCH is received; thus, the delay is a time offset period between the time period in which the DCI in the PDCCH is transmitted and the time period in which the PUSCH is transmitted),
wherein the time offset is received from the base station (para 44-45; DCI in the PDCCH indicates the delay for transmission after the DCI is received; thus, the delay is received from the base station).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yi ‘016’s terminal that receives DCI with an indicator of an active subband, to include Xia ‘159’s delay that is a time offset period between the time period in which the DCI is transmitted and the time period in which the PUSCH is transmitted. The motivation for doing so would have been to provide and alternate approach for scheduling ePDCCH and the associated PDSCH for machine type communications (MTC) devices (Xia ‘159, para 25 and 37).
However, Yi ‘016 in combination with Xia ‘159 does not specifically disclose wherein size of the DCI is configured based on a size of the active subband.
Seo ‘625 teaches wherein size of the DCI is configured based on a size of the active subband (col. 15:46-55; when a bitmap of resource allocation for each subband of a plurality of subbands is included in a DCI, the size of the DCI depends on the size of the indicated subbands).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Yi ‘016 and Xia ‘159, to include Seo ‘625’s DCI size that depends on the size of indicated subbands. The motivation for doing so would have been to address the need for a resource allocation method in which how the system band is efficiently allocated is considered (Seo ‘625, col. 1:52-56).
Regarding claims 4 and 10, Yi ‘016 discloses a base station in a wireless communication system (FIG. 29; item 800), the base station comprising: 
a transceiver (FIG. 29; item 830); and
at least one processor (FIG. 29; item 810) configured to:
transmit, to a terminal, configuration information via radio resource control (RRC) signaling (para 58; UE receives configuration information via RRC signaling), 
the configuration information comprising information indicating a location of each of at least two downlink (DL) subbands and at least two uplink (UL) subbands configured for the terminal (para 7, 69, 73, and 81; UE receives configuration information that indicates a list of DL subbands subDLBW and a list of UL subbands subULBW used by the network and UE; the list of subbands includes subband center frequencies);
configure downlink control information (DCI) comprising a subband index indicating a second subband among the at least two UL subbands as an active subband for receiving a physical uplink shared channel (PUSCH) (para 45, 47, 114, and 125; DCI indicates UL frequency band location for transmitting PUSCH, which is different from the DL frequency band in a frequency division duplex (FDD) scheme; thus, DCI is configured to indicate the subband for transmitting the PUSCH, where the subband for transmitting the PUSCH is different from the subband DCI is received on) and 
information indicating at least one resource allocated for the PUSCH within the active subband (para 47-48 and 50; DCI includes UL and DL scheduling information, including resource allocation information for the PUSCH), and
transmit, to the terminal during a first time period, the configured DCI on a first subband (para 45 and 47; DCI is transmitted at a time on the downlink in a frequency band); and
receive, from the terminal during a second time period, the PUSCH in the second subband (para 45, 47, 114, and 125; DCI indicates UL frequency band location for transmitting PUSCH, which is different from the DL frequency band in a frequency division duplex (FDD) scheme; thus, DCI indicates the subband for transmitting the PUSCH, where the subband for transmitting the PUSCH is different from the subband DCI is received on; although the reference does not explicitly disclose receive, from the terminal during a second time period, the PUSCH in the second subband, it is obvious to one of ordinary skill in the art that the time period in which the base station receives from the UE the PUSCH occurs after the time period in which the UE receives the DCI, because the UE switches from the subband in which it receives the DCI to the subband in which it subsequently transmits the PUSCH), and 
wherein the subband index is included in the DCI received during the first time period and indicate the second subband which is the active subband for the transmitting the PUSCH during the second time period (para 45, 47, 114, and 125; DCI is transmitted at a time on the downlink in a frequency band; DCI information indicates UL frequency band location for transmitting PUSCH, which is different from the DL frequency band in a frequency division duplex (FDD) scheme; thus, DCI information indicates the subband for transmitting the PUSCH, where the subband for transmitting the PUSCH is different from the subband DCI is received on; although the reference does not explicitly disclose the subband index indicates the second subband which is the active subband for the transmitting the PUSCH during the second time period, it is obvious to one of ordinary skill in the art that the time period in which the UE transmits the PUSCH to the base station occurs after the time period in which the UE receives the DCI, because the UE switches from the subband in which it receives the DCI to the subband in which it subsequently receives the PUSCH; examiner notes that claims 1 and 7 are rejected under 35 U.S.C. 112(b), and that the limitation “and indicate the second subband which is the active subband for the transmitting the PUSCH” is, for purposes of examination, interpreted as “and the subband index indicates the second subband which is the active subband for the transmitting the PUSCH”).
Although Yi ‘016 discloses receive, from the terminal during a second time period, the PUSCH in the second subband, Yi ‘016 does not specifically disclose receive, from the terminal, the PUSCH in the second subband based on a time offset for active subband change in the terminal, wherein the time offset is in a time period between the first time period and the second time period, wherein the time offset is transmitted from the base station to the terminal.
Xia ‘159 teaches receive, from the terminal, the PUSCH in the second subband based on a time offset for active subband change in the terminal (para 28, 30, 36, 44, and 51; in FDD, PUSCH is transmitted in a different subband from the subband on which PDCCH is transmitted; PDCCH includes DCI, where the DCI includes PUSCH scheduling information and a delay value with which PUSCH and the acknowledgment it carries are transmitted, after the PDCCH is received; thus, the base station receives from the UE the PUSCH in the subband different from the PDCCH subband, based on a delay for changing from the PDCCH subband to the PUSCH subband),
wherein the time offset is in a time period between the first time period and the second time period (para 28, 30, 36, 44, and 51; in FDD, PUSCH is transmitted in a different subband from the subband on which PDCCH is transmitted; PDCCH includes DCI, where the DCI includes PUSCH scheduling information and a delay value with which PUSCH and the acknowledgment it carries are transmitted, after the PDCCH is received; thus, the delay is a time offset period between the time period in which the DCI in the PDCCH is transmitted and the time period in which the PUSCH is transmitted), 
wherein the time offset is transmitted from the base station to the terminal (para 44-45; DCI in the PDCCH indicates the delay for transmission after the DCI is received; thus, the delay is received from the base station).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yi ‘016’s base station that transmits a DCI with an indicator of an active subband, to include Xia ‘159’s delay that is a time offset period between the time period in which the DCI is transmitted and the time period in which the PUSCH is transmitted. The motivation for doing so would have been to provide and alternate approach for scheduling ePDCCH and the associated PDSCH for machine type communications (MTC) devices (Xia ‘159, para 25 and 37).
However, Yi ‘016 in combination with Xia ‘159 does not specifically disclose wherein size of the DCI is configured based on a size of the active subband.
Seo ‘625 teaches wherein size of the DCI is configured based on a size of the active subband (col. 15:46-55; when a bitmap of resource allocation for each subband of a plurality of subbands is included in a DCI, the size of the DCI depends on the size of the indicated subbands).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined base station of Yi ‘016 and Xia ‘159, to include Seo ‘625’s DCI size that depends on the size of indicated subbands. The motivation for doing so would have been to address the need for a resource allocation method in which how the system band is efficiently allocated is considered (Seo ‘625, col. 1:52-56).
Regarding claims 13-16, Yi ‘016 in combination with Xia ‘159 and Seo ‘625 discloses all the limitations with respect to claims 1, 4, 7, and 10, respectively, as outlined above.
Further, Yi ‘016 teaches wherein the at least two UL subbands are within an uplink transmission bandwidth (para 73; multiple subbands are within a system bandwidth).

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1, 4, 7, 10, and 13-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 9, 13, and 17-20 of copending Application No. 16/702051, respectively, in view of Yi ‘016, and further in view of Xia ‘159. Take an example of comparing claim 1 of pending application and claim 1 of copending application 16/702051:

Pending Application 16/702147 claim 1
Co-pending application 16/702051 claim 1
A method performed by a terminal in a wireless communication system, the method comprising:
A method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, configuration information via radio resource control (RRC) signaling
receiving, from a base station, configuration information via radio resource control (RRC) signaling
the configuration information comprising information indicating a location of each of at least two  downlink (DL) subbands and at least two uplink (UL) subbands configured for the terminal
the configuration information comprising information indicating a location of each of at least two  subbands configured for the terminal
receiving, from the base station during a first time period, downlink control information (DCI) on a first subband
receiving, from the base station during a first time period, downlink control information (DCI), on a first subband
wherein the DCI comprises a subband index indicating a second subband
comprising a subband index indicating a second subband
wherein the time offset is in a time period between the first time period and the second time period
wherein the time offset is in a time period between the first time period and the second time period
wherein the time offset is received from the base station
wherein the time offset is received from the base station
wherein size of the DCI is configured based on a size of the active subband
wherein a size of the DCI is configured based on a size of the active subband
wherein the subband index is included in the DCI received during the first time period
wherein the subband index is included in the DCI received during the first time period


Although the co-pending application 16/702051 claim 1 teaches the configuration information comprising information indicating a location of each of at least two subbands configured for the terminal, the co-pending application 16/702051 claim 1 does not teach the configuration information comprising information indicating a location of each of at least two  downlink (DL) subbands and at least two uplink (UL) subbands configured for the terminal. Further, although the co-pending application 16/702051 claim 1 teaches receiving, from the base station during a first time period, downlink control information (DCI), on a first subband, wherein the DCI comprises a subband index indicating a second subband, the co-pending application 16/702051 claim 1 does not teach receiving, from the base station during a first time period, downlink control information (DCI) on a first subband among the at least two DL subbands, wherein the DCI comprises a subband index indicating a second subband among the at least two UL subbands as an active subband for transmitting a physical uplink shared channel (PUSCH) and information indicating at least one resource allocated for the PUSCH within the active subband. Furthermore, the co-pending application 16/702051 claim 1 does not teach transmitting, to the base station during a second time period, the PUSCH in the second subband. Moreover, the co-pending application 16/702051 claim 1 does not teach indicate the second subband which is the active subband for the transmitting the PUSCH during the second time period.
Yi ‘016 teaches the configuration information comprising information indicating a location of each of at least two  downlink (DL) subbands and at least two uplink (UL) subbands configured for the terminal (para 7, 69, 73, and 81; UE receives configuration information that indicates a list of DL subbands subDLBW and a list of UL subbands subULBW used by the network and UE; the list of subbands includes subband center frequencies);
receiving, from the base station during a first time period, downlink control information (DCI) on a first subband among the at least two DL subbands (para 45 and 47; DCI is transmitted at a time on the downlink in a frequency band), 
wherein the DCI comprises a subband index indicating a second subband among the at least two UL subbands as an active subband for transmitting a physical uplink shared channel (PUSCH) (para 45, 47, 114, and 125; DCI indicates UL frequency band location for transmitting PUSCH, which is different from the DL frequency band in a frequency division duplex (FDD) scheme; thus, DCI indicates the subband for transmitting the PUSCH, where the subband for transmitting the PUSCH is different from the subband DCI is received on) and 
information indicating at least one resource allocated for the PUSCH within the active subband (para 47-48 and 50; DCI includes UL and DL scheduling information, including resource allocation information for the PUSCH); and;
transmitting, to the base station during a second time period, the PUSCH in the second subband (para 45, 47, 114, and 125; DCI indicates UL frequency band location for transmitting PUSCH, which is different from the DL frequency band in a frequency division duplex (FDD) scheme; thus, DCI indicates the subband for transmitting the PUSCH, where the subband for transmitting the PUSCH is different from the subband DCI is received on; although the reference does not explicitly disclose transmit, to the base station during a second time period, the PUSCH in the second subband, it is obvious to one of ordinary skill in the art that the time period in which the UE transmits the PUSCH to the base station occurs after the time period in which the UE receives the DCI, because the UE switches from the subband in which it receives the DCI to the subband in which it subsequently receives the PUSCH), and
indicate the second subband which is the active subband for the transmitting the PUSCH during the second time period (para 45, 47, 114, and 125; DCI is transmitted at a time on the downlink in a frequency band; DCI information indicates UL frequency band location for transmitting PUSCH, which is different from the DL frequency band in a frequency division duplex (FDD) scheme; thus, DCI information indicates the subband for transmitting the PUSCH, where the subband for transmitting the PUSCH is different from the subband DCI is received on; although the reference does not explicitly disclose the subband index indicates the second subband which is the active subband for the transmitting the PUSCH during the second time period, it is obvious to one of ordinary skill in the art that the time period in which the UE transmits the PUSCH to the base station occurs after the time period in which the UE receives the DCI, because the UE switches from the subband in which it receives the DCI to the subband in which it subsequently receives the PUSCH; examiner notes that claims 1 and 7 are rejected under 35 U.S.C. 112(b), and that the limitation “and indicate the second subband which is the active subband for the transmitting the PUSCH” is, for purposes of examination, interpreted as “and the subband index indicates the second subband which is the active subband for the transmitting the PUSCH”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a terminal in a wireless communication system of the co-pending application 16/702051 claim 1, to include Yi ‘016’s UE that receives configuration information that indicates a list of DL subbands subDLBW and a list of UL subbands subULBW used by the network and the UE. The motivation for doing so would have been to provide a method for supporting a base station, which operates in wider bandwidth with conventional UEs, to perform communication with a MTC UE, which operates in a narrower bandwidth (Yi ‘016, para 5).
Although the co-pending application 16/702051 claim 1 in combination with Yi ‘016 discloses transmitting, to the base station during a second time period, the PUSCH in the second subband, the co-pending application 16/702051 claim 1 in combination with Yi ‘016 does not specifically disclose transmitting, to the base station, the PUSCH in the second subband based on a time offset for changing from the first subband to the second subband in the terminal.
Xia ‘159 teaches transmit, to the base station, the PUSCH in the second subband based on a time offset for changing from the first subband to the second subband in the terminal (para 28, 30, 36, 44, and 51; in FDD, PUSCH is transmitted in a different subband from the subband on which PDCCH is transmitted; PDCCH includes DCI, where the DCI includes PUSCH scheduling information and a delay value with which PUSCH and the acknowledgment it carries are transmitted, after the PDCCH is received; thus, UE transmits to the base station the PUSCH in the subband different from the PDCCH subband, based on a delay for changing from the PDCCH subband to the PUSCH subband).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of the co-pending application 16/702051 claim 1 and Yi ‘016, to include Xia ‘159’s delay for changing from the PDCCH subband to the PUSCH subband. The motivation for doing so would have been to provide and alternate approach for scheduling ePDCCH and the associated PDSCH for machine type communications (MTC) devices (Xia ‘159, para 25 and 37).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474